Citation Nr: 1037207	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 
1945, and his decorations include the Purple Heart.  He died in 
May 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the above claim.  When this case was 
initially before the Board in June 2008 and April 2010, the issue 
of entitlement to service connection for the cause of the 
Veteran's death was remanded for further development.  In May 
2010, the appellant testified at a hearing before the undersigned 
Veterans Law Judge.  

At the outset, the Board notes that, in a June 2008 decision, the 
Board denied the appellant's claim for entitlement to Dependency 
and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318.  Subsequent to this decision, in a June 2009 statement 
the appellant stated that the effective date assigned for the 
Veteran's total disability rating based on individual 
unemployability (TDIU) should have been the date following the 
Veteran's separation from service, and that if the proper 
effective date were in place, the Veteran would have met the 
durational requirements for a total rating necessary to satisfy 
38 U.S.C.A. § 1318.  As such, a petition to reopen the claim 
of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1318 is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.  
 
The appellant seeks service connection for the cause of the 
Veteran's death.  Specifically, she contends that the Veteran's 
death was substantially and materially contributed to and aided 
by his service-connected gunshot wound to the left upper eye lid 
and orbit with optic atrophy of the left eye.  In this regard, 
the appellant asserts that the Veteran's gunshot wound of the 
left eye lid, which resulted in residual retained shrapnel 
fragments in the left orbit, prevented the Veteran from being 
able to undergo magnetic resonance imaging (MRI), and as such, 
his metastatic melanoma was not diagnosed in a timely manner. 

When the Board remanded this case in June 2008, it directed the 
RO/AMC to obtain the Veteran's private treatment records 
pertaining to metastatic melanoma from the Rhode Island Hospital 
dated from 1990 to 2004.  In this regard, the Board notes that, 
in October 2008, the RO/AMC contacted the Rhode Island Hospital 
and requested copies of the Veteran's treatment records dated 
from 1990 to 2004.  Significantly, however, the authorization and 
release form signed by the appellant and attached with this 
request, only listed treatment dates from 2004 to 2005.  
Thereafter, in January 2009, the RO/AMC again contacted the Rhode 
Island Hospital, and at that time, requested copies of the 
Veteran's treatment records dated from July 2004 to August 2004, 
as well as neuron-surgery and oncology department records dated 
from January 2004 to December 2005.  In compliance with the RO's 
January 2009 request, in May 2009, the Rhode Island Hospital 
submitted copies of the Veteran's treatment records pertaining to 
metastatic melanoma dated from July 2004 to August 2004, 
including a surgery report dated July 12, 2004.  Significantly, 
however, the Veteran's private treatment records from the Rhode 
Island Hospital dated from February 1990 to June 2004 have not 
yet been associated with the claims file.  In this regard, the 
Board notes that, during VA treatment in February 2003, the 
doctor reported that the Veteran had received treatment for his 
metastatic melanoma at the Rhode Island Hospital from Dr. Frankel 
in February 1990 and November 1998, and from Dr. Robidoux in 
March 1990, December 1998, and February 2001.  
 
In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes upon 
the Secretary a concomitant duty to ensure compliance with the 
terms of the remand.  Id. at 271.  In light of the foregoing, 
because a complete copy of the Veteran's private treatment 
records from the Rhode Island Hospital dated from February 1990 
to June 2004, have not yet been associated with the claims file, 
the Board has no discretion and must remand this matter for 
compliance with the June 2008 remand instructions.  Id.  

Additionally, the Board also notes that, to date, the appellant 
has not been provided with notice consistent with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In this regard, the Board 
notes that, in the context of a claim for DIC benefits, 38 C.F.R. 
§ 5103(a) notice must include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id. at 352-53. 

The Board acknowledges that, in June 2005, the RO attempted to 
provide the appellant with adequate notice of the elements 
necessary to substantiate her claim for benefits.  Significantly, 
however, this letter did not include a statement of the 
conditions for which the Veteran was service connected at the 
time of his death (i.e., posttraumatic stress disorder (PTSD); a 
gunshot wound to the left upper eye lid and orbit with optic 
atrophy of the left eye; DJD of both ankles, both knees, and both 
hands; chronic minimal arthritis; and bilateral hearing loss); or 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Given the deficiencies in the June 2005 letter, 
notice compliant with 38 U.S.C.A. § 5103(a) and Hupp should be 
issued before the Board renders a decision in this case. 

Finally, as this case is being remanded for the foregoing 
reasons, the Board finds that an additional medical opinion 
regarding whether the Veteran's cause of death was a result of 
his military service or due, at least in part, to his service-
connected disabilities, to include his service-connected gunshot 
wound to the left eye, is necessary before a decision is rendered 
in this case.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. 
Cir. 2008).  In this regard, the Board acknowledges that, in June 
2009, after reviewing the Veteran's claims file, a VA physician 
provided the opinion that, while it was hard to state with 
certainty whether an MRI would have had any change in the 
outcome, it was unlikely that, given the spread of the Veteran's 
metastatic disease, the outcome would have been significantly 
changed by obtaining an MRI.  In rendering this opinion, the 
physician noted that an MRI was contraindicated in this case 
because the Veteran had two pieces of shrapnel in his eye, and as 
such, an MRI could not have been safely performed.  However, the 
physician went on to explain that an MRI was not necessary to 
diagnose the Veteran's metastatic melanoma.  Specifically, the 
physician stated that while an MRI of the brain is more sensitive 
than a computed tomography (CT) scan, in this case, the Veteran 
also had metastatic disease of the lung and adrenals, and an MRI 
is not superior to a CT scan in these areas.  

Significantly, however, the June 2009 physician did not 
acknowledge or discuss the fact that, during treatment in March 
2005, two months prior to the Veteran's death, a VA doctor 
reported that, although a recent head CT had been negative, this 
was a non-contrast study, and if the Veteran did not improve 
quickly, a brain MRI would be necessary in order to further 
evaluate his condition.  The doctor then went on to report that 
she would re-address the Veteran's treatment plan with the 
benefit of further neurological imaging (i.e., with MRI results) 
once his acute problem (i.e., confusion attributable to either 
toxic-metabolic process or advancing melanoma), was resolved.  

Further, although the June 2009 physician reported that the 
outcome would not have been significantly changed by obtaining an 
MRI, he failed to address whether the Veteran's death was in any 
way contributed to, or hastened by, his service-connected 
disabilities, including his PTSD; a gunshot wound to the left 
upper eye lid and orbit with optic atrophy of the left eye; DJD 
of both ankles, both knees, and both hands; chronic minimal 
arthritis; and bilateral hearing loss.  Moreover, the June 2009 
physician did not provide an opinion as to whether the cause of 
the Veteran's death (i.e., metastatic melanoma) was the result 
of, or was related to, any in-service disease, event, or injury. 

As such, the Board finds that the claims file, to include all 
newly received records, should be returned to the June 2009 VA 
physician to provide an addendum opinion regarding the cause of 
the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (stating that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two); see also 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a 
medical opinion must support its conclusion with an analysis that 
the Board can consider and weigh against contrary opinions); see 
also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating 
that once VA undertakes the effort to provide an examination or 
get a medical opinion when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided).   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative 
corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes (1) a 
statement of the conditions for which the 
Veteran was service-connected at the time of 
his death (i.e., PTSD, a gunshot wound to the 
left upper eye lid and orbit with optic 
atrophy of the left eye; DJD of both ankles, 
both knees, and both hands; chronic minimal 
arthritis; and bilateral hearing loss); and 
(2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected in accordance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.  Contact the appellant and ask her to 
complete a release form authorizing VA to 
obtain the Veteran's treatment records from 
the Rhode Island Hospital for treatment from 
February 1990 to June 2004, including 
treatment from:  1) Dr. Frankel in February 
1990 and November 1998, and 2) Dr. Robidoux 
in March 1990, December 1998, and February 
2001.  The appellant should be advised that, 
in lieu of submitting a completed release 
form, she can submit these private treatment 
records to VA herself.  If the appellant 
provides a completed release form, then the 
medical records identified should be 
requested.  If no records are available, it 
is requested that the Rhode Island Hospital 
provide a response to this effect.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  

3.  Once the foregoing development has been 
completed, the claims file should be referred 
to the physician that provided the June 2009 
opinion, or if the June 2009 physician is no 
longer available, an appropriate physician, 
in order to obtain an opinion regarding the 
cause of the Veteran's death.  The physician 
should review the claims file and offer an 
opinion on the following inquiries:

(a) Is it at least as likely as not that the 
Veteran's service-connected PTSD; gunshot 
wound to the left upper eye lid and orbit 
with optic atrophy of the left eye; DJD of 
both ankles, both knees, and both hands; 
chronic minimal arthritis; and/or bilateral 
hearing loss:

1) played any role in his death;

2) contributed substantially or 
materially to the cause of death 
and/or combined to cause death and/or 
aided or lent assistance to the 
production of death and/or was 
causally connected to his death; 

3) caused debilitating effects and 
general impairment of health to the 
extent that they rendered him 
materially less capable of resisting 
the effects of his conditions which 
resulted in death; OR

4) were of such severity as to have a 
material influence in accelerating 
death in the event that such service-
connected disabilities were 
progressive or debilitating?

(b) Is it at least as likely as not that the 
cause of the Veteran's death (i.e., 
metastatic melanoma) was the result of, or 
related to, any in-service disease, event, or 
injury?

(c)  Is it at least as likely as not that 
that the inability to perform MRI studies as 
a result of the shrapnel in the Veteran's eye 
caused or contributed to his death, or had a 
material influence in accelerating his death?   
In providing this opinion, please acknowledge 
and respond to the appellant's contention 
that the Veteran's metastatic melanoma was 
not diagnosed in a timely manner because he 
had been unable to undergo an MRI due to his 
service-connected gunshot wound of the left 
eye.  Please also acknowledge and discuss the 
March 2005 VA doctor's statement that, 
although a recent head CT had been negative, 
a brain MRI was necessary to further evaluate 
the Veteran's condition and create a 
treatment plan.  

The physician must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the medical 
opinion.  If the requested opinion does not 
include adequate responses to the specific 
questions asked, the report must be returned to 
the physician for corrective action.

5.  Finally, after completing the above, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the preceding paragraphs, 
the appellant's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the appellant and 
her representative should be issued a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

